Citation Nr: 1724697	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  13-23 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for amebiasis.

2. Entitlement to service connection for amebiasis, to include other digestive system conditions.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Winkler, Associate Counsel 



INTRODUCTION


The Veteran served on active duty in the United States Army from June 1967 to June 1970. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. Subsequently, the claim was transferred to the RO in Houston, Texas.

Regarding the Veteran's claim for service connection for amebiasis, although the RO denied reopening the claim in an April 2012 rating decision, the question of whether new and material evidence has been received to reopen such claim must be addressed in the first instance by the Board. The issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis. See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). If the Board finds that no such evidence has been offered, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant. Barnett, 83 F.3d at 1383. The Board has characterized the claim accordingly.

The issue of service connection for amebiasis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1. By May 1975 rating decision, the RO denied the Veteran's claim of entitlement to service connection for amebiasis. The Veteran did not file a formal appeal of the decision.

2. By September 2005 rating decision, the RO denied reopening the Veteran's claim of entitlement to service connection for amebiasis. The Veteran did not file a formal appeal of the decision.

3. Subsequent to the September 2005 rating decision, there was evidence associated with the claims file that is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for amebiasis.


CONCLUSIONS OF LAW

1. The September 2005 rating decision that denied reopening the Veteran's claim of entitlement to service connection for amebiasis is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2016).

2. Evidence received since the final September 2005 determination is new and material, and the Veteran's claim for entitlement to service connection for amebiasis is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for amebiasis is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.

II. Legal Criteria, Factual Background, and Analysis

Generally, a claim which has been denied in a final unappealed RO decision or an unappealed Board decision may not be reopened and allowed. 38 U.S.C.A. § 7105(c) (West 2014). An exception to that rule is that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim. 38 U.S.C.A. § 5108 (West 2014).

In deciding whether new and material evidence has been submitted, the Board looks to the evidence submitted since the last final denial of the claim on any basis. Evans v. Brown, 9 Vet. App. 273 (1996). The threshold for determining whether new and material evidence has been submitted is low. Shade v. Shinseki, 24 Vet. App. 110 (2010). However, evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board. Anglin v. West, 203 F.3d 1343 (2000). In determining whether evidence is new and material, the credibility of the evidence is generally presumed. Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

The RO denied reopening the Veteran's claim for entitlement to service connection for amebiasis in a September 2005 rating decision because the RO found no evidence of treatment in service, no evidence of treatment one year following service, and no evidence supporting a nexus between the Veteran's diagnosis and service. The Veteran did not appeal this decision, or submit new and material evidence within one year of that decision; therefore, it is final. 

At the time of the September 2005 rating decision, the record included the Veteran's service treatment records, VA treatment records, private treatment records, an August 2004 statement from the Veteran, and an October 2004 letter from Dr. A.S.

Subsequent to the September 2005 rating decision, the Veteran submitted an August 2014 statement reporting symptoms he experienced in service and April 2017 buddy statements reporting observations of the Veteran's symptoms during service and the year following service. 

This evidence qualifies as new evidence because it was not of the record at the time of the September 2005 rating decision and is not cumulative or redundant of the prior existing evidence of record. This evidence is material, in that it relates to unestablished facts necessary to substantiate the claim of entitlement to service connection for amebiasis, specifically evidence that the Veteran suffered digestive symptoms in service and the year following service. Although not competent to provide a diagnosis or nexus opinion, the Veteran is competent to report symptoms he experienced in service, and his wife and friends are competent to report observations of the Veteran. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). Thus, this new evidence raises a reasonable possibility of substantiating the Veteran's service connection claim. 

Accordingly, the Board finds that the Veteran has submitted new and material evidence sufficient to reopen a claim of entitlement to service connection for amebiasis. 


ORDER

The appeal to reopen a claim of service connection for amebiasis is granted.


REMAND

Unfortunately, a remand is required in this case. Although the Board sincerely regrets the additional delay, further development is necessary to ensure there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Board finds the July 2011 VA examination and opinion to be inadequate. See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). First, the examiner did not discuss and consider all the relevant evidence of record. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). The examiner noted there was no record of the Veteran being treated for any of the conditions mentioned in the examination. However, in reaching this conclusion, the examiner did not discuss the Veteran's lay statements or private treatment opinions. Second, the opinion only addressed the Veteran's ability to function in an occupational environment. The examiner did not provide an opinion as to the likelihood that the symptoms the Veteran reported in service are etiologically related to his current digestive condition.
 
In addition, VA has a duty to assist a claimant in the procurement of relevant treatment records. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016). The Veteran reported in March 2014 that he receives continuing treatment from the Corpus Christi VA medical facility. The Veteran also reported in June 2014 that he was receiving treatment from Digestive Disease Clinic and Texas Midwest Gastroenterology Center. It does not appear attempts were made to retrieve these records.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and ask that he identify the provider(s) of any additional treatment or evaluation he has received for his digestive condition, which is not already associated with the claims file, and to provide any releases necessary for VA to secure such records of treatment or evaluation. This should include releases from the Digestive Disease Clinic and Texas Midwest Gastroenterology Center, as reported by the Veteran in June 2014. 

Obtain complete records of all such treatment or evaluation from all sources identified by the Veteran.

2. Secure for the record updated relevant treatment records from the Corpus Christi VA Medical Center (dated from August 2011 to the present).  

3. After the above records development is completed, schedule the Veteran for a VA examination with a qualified medical professional, preferably with specialized knowledge of the digestive system, to determine the nature, onset, and likely etiology of his digestive condition. The examiner must review the claims file (to include this remand). All necessary tests should be conducted, and the examiner should review the results of any testing prior to completion of the report. The examiner must then opine as to the following:

(a) Identify all digestive system diagnoses that the Veteran has been given during the appeal period, to include during the current VA examination.

(b) For each digestive disability diagnosed, provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that the digestive condition had its onset in service or is otherwise etiologically related to his service.

The examiner must specifically consider and discuss the Veteran's lay statements reporting stomach discomfort, diarrhea, and bloody stool in service, as well as April 2017 buddy statements from G.K. and J.W. reporting observations of the Veteran in service and after service. Please note the Veteran is competent to report symptoms he experienced in service. 

The examiner must also specifically consider and discuss the May 1975 letter from Dr. A.S. stating that both chronic colitis and amebiasis could have been caused or precipitated by the environmental conditions that the Veteran was subjected to while serving in Vietnam. 

Please note it is conceded that the Veteran served in Vietnam. The VA examiner should not use as reasoning for the opinion that the diagnosed digestive disability is not on VA's herbicide presumptive service connection list, or that the diagnosed digestive disability was not treated in service or within one year after service. (38 C.F.R. § 3.309(b)(e)).

The examiner must provide a detailed rationale for any opinion expressed. If an opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4. Upon completion of the addendum opinion, the AOJ should review the examiner's report to ensure substantial compliance with the Board's directives. See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). Take any necessary corrective action. 38 C.F.R. § 4.2 (2016).

5. Upon completion of the above actions, readjudicate the claim. If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the Veteran and his representative the opportunity to respond. Thereafter, this issue should be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


